Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00797-CV

                     IN THE INTEREST OF A.C.N. and S.B.N., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02274
                       Honorable Solomon Casseb, III, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is granted and
this appeal is DISMISSED.

       We order all costs of appeal, if any, assessed against appellant.

       SIGNED December 18, 2013.


                                                 _________________________________
                                                 Marialyn Barnard, Justice